PER CURIAM.
This is an appeal from a judgment in favor of plaintiff on an accident insurance policy. At the conclusion of the evidence, both sides moved for a directed verdict, and the trial judge directed verdict in favor of plaintiff. The only question presented is whether the verdict was sustained by substantial evidence. We think that it was. An automobile in which insured was riding ran off the road into a millpond and was immersed in nine feet of water. Insured was taken from same some time later and failed to respond to efforts to resuscitate him. Bruises on his head and knuckles gave evidence of having been inflicted before death occurred. About a pint of water came from his mouth and throat; and three physicians who examined the body gave it as their opinion that death was caused by drowning. There was evidence that deceased had been suffering with a heart ailment, and defendant’s contention was that the driving into the water was the result of a heart attack ; but there was nothing in the condition of the body to sustain this contention. On the contrary, it appears that this theory was entirely speculative. There was no claim of suicide. We have given careful consideration to the argument of the able attorneys for defendant ; but, in our opinion, the verdict was amply sustained by the testimony. The judgment appealed from will be affirmed.
Affirmed.